Citation Nr: 1734309	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a bilateral finger injury.

2.  Entitlement to service connection for stomach problems.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to May 1972, to include service in the Republic of Vietnam from May 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was previously remanded by the Board in December 2014 and September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has residuals from a bilateral finger injury, stomach problems, a neck disability, and a bilateral shoulder disability, and that all of these conditions are related to his active duty service.  In September 2016, the Board found that further development was necessary in order to properly adjudicate these claims.  Specifically, the Board remanded in order to obtain VA treatment records from the Carl Vinson VA Medical Center in Dublin, Georgia; medical treatment records from any facilities associated with the Veteran's alleged place of incarceration; and any outstanding Social Security Disability benefits.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.

In the March 2012 statement of the case, the RO referenced "Dublin VA Medical Center treatment records from November 1, 2011 to December 30, 2011" among the evidence reviewed in its March 2012 Statement of the Case (SOC).  These records do not appear in the claims file.  Additionally, the Veteran submitted an undated partial treatment record printed in February 2013, as well as a July 2015 VA treatment record printed in August 2015, both from the Carl Vinson VA Medical Center.  In its June 2015 rating decision, the AMC referenced "VA treatment records from 2011 to present" among the evidence reviewed.  Yet, aside from the two aforementioned medical records, no document from the Carl Vinson VA Medical Center appears in the claims file.  The lack of these records in the claims file was noted in the Board's September 2016 remand.  However, there is no indication in the record that the RO has made any attempt to obtain these records.  

With regard to the prison records and Social Security Disability records, the Board notes a mistake on the part of VA.  The request to obtain these records stemmed from a VA State Prisoner Computer match report dated November 2015 that indicated that the Veteran was incarcerated on February 20, 2010, and that the Social Security Administration was notified of the incarceration in March 2010.  However, it seems that the prison report was erroneously placed in the Veteran's claims file.  The Veteran submitted a statement that he had never been incarcerated and evidenced the fact with a signed letter from Sumter County, Georgia, Chief Deputy Bryant stating that the Veteran was a full-time School Resource Officer/Deputy from February 2001, until his retirement in December 2012.  Further, the evidence of record notes that the Social Security Administration did not, in fact, have any of the Veteran's records.  As the record indicates that VA has already taken steps to correct this error, the Board finds that there are currently no outstanding prison or Social Security Disability records.

Nonetheless, because the RO has not yet sought out and obtained the medical records from the Carl Vinson VA Medical Center, a remand is again warranted to ensure substantial compliance with the Board's September 2016 remand directives.  See Stegall, 11 Vet. App. at 271.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records for the Veteran, specifically including records from the Carl Vinson VA Medical Center in Dublin, Georgia, and any associated outpatient clinics.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, then the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall, 11 Vet. App. at 271 (1998).

3.  The RO/AMC should then readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




